Name: Commission Regulation (EEC) No 447/85 of 21 February 1985 determining for the Member States the estimated loss of income and the estimated level of the premium payable per ewe for the 1984/85 marketing year
 Type: Regulation
 Subject Matter: agricultural structures and production;  accounting;  means of agricultural production
 Date Published: nan

 No L 52/30 Official Journal of the European Communities 22. 2. 85 COMMISSION REGULATION (EEC) No 447/85 of 21 February 1985 determining for the Member States the estimated loss of income and the estimated level of the premium payable per ewe for the 1984/85 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Article 1 A difference is hereby found between the basic price and the foreseeable market price during the 1984/85 marketing year for the following regions : Region Difference in ECU/100 kg 2 3 4 5 6 30,040 61,040 108,040 147,040 137,040 Article 2 1 . The estimated amount of the premium payable per ewe and per region is as follows : Region Estimated amount of the premium payable per ewe in ECU Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 871 /84 (2), and in particular Article 15 ( 10) thereof, Whereas Article 5 ( 1 ) of Regulation (EEC) No 1837/80 provides for the granting of a premium to compensate for the loss of income sustained by producers of sheepmeat ; Whereas pursuant to Article 5 (4) of Regulation (EEC) No 1837/80 and to enable an advance payment to be made to sheepmeat producers operating in less ­ favoured agricultural areas, the foreseeable loss of income should be estimated in the light of the foresee ­ able trend in market prices ; Whereas under Article 5 (3) of Regulation (EEC) No 1837/80 the amount of the premium per ewe and per region is obtained by multiplying the loss of income referred to in Article 5 (2) by a coefficient expressing for each region the normal annual average production of lamb meat per ewe expressed per 100 kilograms of carcase weight ; whereas, however, for region 5 this loss of income must be reduced by the weighted average of the variable premiums actually granted and the foreseeable premiums for the remainder of the 1984/85 marketing year, such average being obtained in accordance with the provisions of Article 5 (6); Whereas pursuant to Article 4 ( 1 ) of Commission Regulation (EEC) No 3007/84 (3), the advance is fixed at 30 % of the amount of the estimated foreseeable premium ; whereas under Article 4 (3) of the said Regulation the advance is to be paid only if the amount thereof is at least 1 ECU ; Whereas the Management Committee for Sheep and Goats has not delivered an opinion within the time limit set by its chairman, 2 3 4 5 6 5,708 14,039 19,447 9,409 24,667 2. Pursuant to Article 5 (4) of Regulation (EEC) No 1837/80 , the advance which the Member States are authorized to pay to producers located in less-favoured agricultural areas shall be as follows : Region Advance on premium payable per ewe in ECU 1.747 4,278 4,244 4,309 4,309 4,176 5,866 2.748 7,435 2 3, of which : Denmark Netherlands Luxembourg Belgium Germany 4 5 6 Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ No L 183, 16 . 7. 1980, p . 1 . (2) OJ No L 90, 1 . 4. 1984, p . 35 . 0 OJ No L 283, 27 . 10 . 1984, p . 28 . 22. 2. 85 Official Journal of the European Communities No L 52/31 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 February 1985. For the Commission Frans ANDRIESSEN Vice-President